Gray, C. J.
The evidence would warrant the jury in finding that the maidservant, without any fault on her part, was prevented from returning from her mother’s house to her employer’s on Saturday night, and returned early on Sunday morning for the purpose of preparing needful food for her employer’s *303family, which was a work of necessity, and justified her in travelling, and her employer or his manservant in driving her, on the Lord’s day. Gen. Sts. c. 84, § 1. Rex v. Cox, 2 Burr. 785. The King v. Younger, 5 T. R. 449. Commonwealth v. Sampson, 97 Mass. 407, 409. Exceptions sustained.